Citation Nr: 0629589	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  98-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the thoracic spine.

3.  Entitlement to an initial evaluation in excess of 10 
percent for DJD of the cervical spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S.B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1976 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Little Rock Regional Office (RO) of the Department of 
Veterans Affairs (VA), which, in pertinent part, granted 
service connection for DJD of the thoracic and lumbar spine, 
assigning a 10 percent evaluation; and granted DJD of the 
cervical spine, assigning a 10 percent evaluation, both 
evaluations are effective from February 1, 1998.

In December 1998, the veteran testified before a hearing 
officer sitting at the RO.

In an April 1999 hearing officer decision, the RO increased 
the evaluation for DJD of the lumbar spine to 40 percent, 
granted a separate 10 percent evaluation for DJD of the 
thoracic spine, and continued a 10 percent evaluation for DJD 
of the cervical spine.

In September 2004 and December 2005, the Board remanded the 
case for further development.


FINDINGS OF FACT

1.  The veteran's service-connected lumbar and thoracic spine 
disabilities are manifested by DJD, disc disease, and 
complaints of pain.  The veteran is in receipt of the maximum 
schedular evaluation for limitation of motion of the lumbar 
and thoracic spine under the former criteria.  There is no 
evidence of pronounced intervertebral disc syndrome, 
unfavorable ankylosis of the entire thoracolumbar spine, or 
incapacitating episodes of disc disease totaling at least 6 
weeks during the past 12 months requiring bedrest by a 
physician, and no separately ratable neurological impairment. 

2.  The veteran's service-connected cervical spine disability 
is manifested by DJD, disc disease, muscle spasm, complete 
loss of lordosis of the cervical spine, and complaints of 
pain.  There is no evidence of moderate limitation of motion 
of the cervical spine under the former criteria.  Under the 
current criteria, there is no evidence of forward flexion of 
the cervical spine of less than 15 degrees, and there is no 
evidence of incapacitating episodes of disc disease requiring 
bedrest by a physician, and no separately ratable 
neurological impairment.

3.  The veteran has not submitted evidence tending to show 
that his service-connected disabilities of the lumbar, 
thoracic, and cervical spine require frequent 
hospitalization, are unusual, or cause marked interference 
with employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for DJD of the lumbar spine are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5292, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2005).  

2.  The criteria for an evaluation in excess of 10 percent 
for DJD of the thoracic spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5291, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5237, 5243 (2005).

3.  The criteria for an evaluation in excess of 10 percent 
for DJD of the cervical spine have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5290 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in June 2003 and September 2004 letters.  
Collectively, these letters informed the veteran to submit 
any pertinent evidence he has in his possession, informed him 
of the evidence required to substantiate his claims being 
decided herein, the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claims has been obtained, and the veteran has been afforded 
appropriate VA examinations.  The claims folder contains 
service medical records and post-service medical records from 
the VA Medical Center in Little Rock, as well as the Little 
Rock Air Force Base.  It appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder, and that 
neither he or his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.  Therefore, the 
Board is satisfied that VA has complied with its duty to 
assist the veteran in the development of the facts pertinent 
to his claims.  

The record also reflects that the originating agency 
readjudicated the veteran's claims being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's increased 
rating claims, no additional disability ratings or effective 
dates will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide the issues discussed in this decision.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also 38 C.F.R. § 20.1102 (2005) (harmless error).



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2005); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2005).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2005), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
In this case, however, because the appeal ensues from the 
veteran's disagreement with the evaluations assigned in 
connection with the original grant of service connection, the 
potential for the assignment of separate, or "staged" ratings 
for separate periods of time, based on the facts found, must 
be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has reviewed all the evidence in the veteran's 
claims folder, to include, but not limited to, VA medical 
evidence.  For the purpose of reviewing the medical history 
of the veteran's service-connected disorder, see 38 C.F.R. 
§§ 4.1, 4.2, the Board also reviewed medical evidence 
developed in connection with prior claims.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, the extensive evidence submitted by the veteran or on 
his behalf.  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show.  


Legal Criteria

Diagnostic Code 5292 evaluates impairment resulting from 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation is warranted for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2002).

The words "slight," "moderate" and "severe" are not defined 
in the rating schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2005).

Diagnostic Code 5291 provides a 10 percent evaluation for 
either moderate or severe limitation of motion of the 
thoracic spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(2002).  

Under Diagnostic Code 5290, a 10 percent evaluation requires 
evidence of slight limitation of motion of the cervical 
spine.  A 20 percent evaluation requires evidence of moderate 
limitation of motion of the cervical spine.  The maximum 
evaluation allowable pursuant to this Diagnostic Code, 30 
percent, necessitates evidence of severe limitation of motion 
of the cervical spine.  38 C.F.R. § 4.71a, Diagnostic Code 
5290 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2005).
The Board notes that during the pendency of this appeal, the 
criteria for rating spine disabilities were changed twice.  
The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

The regulations regarding the evaluation of intervertebral 
disc syndrome were revised, effective September 23, 2002.  
Under the revised regulations, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months (60 percent); 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 months 
(40 percent); with incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months (20 percent); and with incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months (10 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).

Note 1 to this provision provides that for purposes of 
evaluations under 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note 3 provides that if intervertebral disc syndrome is 
present in more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, evaluate 
each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.

The schedule for rating disabilities of the spine was revised 
again, effective September 26, 2003.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  The General Rating 
Formula for Diseases and Injuries of the Spine applies to 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating intervertebral disc syndrome Based on 
Incapacitating Episodes.

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................ 
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................ 
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height......................................................1
0

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.


DJD of the Lumbar, Thoracic, and Cervical Spine

As noted above, in a May 1998 rating decision, the RO granted 
service connection for DJD of the thoracic and lumbar spine, 
assigning a 10 percent evaluation; and granted DJD of the 
cervical spine, assigning a 10 percent evaluation, both 
evaluations are effective from February 1, 1998.  In April 
1999, the RO increased the evaluation for DJD of the lumbar 
spine to 40 percent, effective February 1, 1998, and granted 
a separate 10 percent evaluation for DJD of the thoracic 
spine.  The RO continued the 10 percent evaluation for the 
veteran's cervical spine disability.  

On review, the current 40 percent evaluation for DJD of the 
lumbar spine is based on evidence of severe limitation of 
motion.  As a 40 percent evaluation is the maximum allowable 
evaluation under Diagnostic Code 5292, an evaluation in 
excess of 40 percent for the veteran's lumbar spine 
disability is not appropriate under the former criteria, 
absent evidence of ankylosis.  

Similarly, the veteran is already receiving the maximum 
possible evaluation under Diagnostic Code 5291.  Accordingly, 
an evaluation in excess of 10 percent for DJD of the thoracic 
spine under the former Diagnostic Code 5291 is not warranted.  
There is no objective evidence of ankylosis of the thoracic 
spine, therefore Diagnostic Code 5288 is not applicable.  

The Board acknowledges the January 2006 VA evidence of 
additional limitation of motion of the lumbar and thoracic 
spine following repetitive use and during flareups.  The VA 
examiner was unable to specify the degree to which pain 
significantly limits the veteran during flare ups or on 
repeated use without resorting to speculation.  Nevertheless, 
there is no basis for higher evaluations based on limitation 
of motion due to any functional loss, as the veteran is 
receiving the maximum schedular evaluations for limitation of 
motion of the lumbar and thoracic, spine, absent evidence of 
ankylosis.  See Johnston v. Brown, 10 Vet.App. 80 (1997).

Under the current criteria, the Board finds that the 
veteran's service-connected thoracolumbar spine 
symptomatology does not warrant a higher evaluation, as there 
is no evidence of unfavorable ankylosis of the entire 
thoracolumbar spine on March 1998, March 1999, April 2003, 
April 2005, and January 2006 VA examinations. 

With respect to the veteran's cervical spine disability, the 
Board notes that the current 10 percent evaluation assigned 
is based on evidence of slight limitation of motion under 
Diagnostic Code 5290.  On review, the Board finds that an 
evaluation in excess of 10 percent for the veteran's cervical 
spine disability is not warranted under the former criteria.  
Flexion of the veteran's cervical spine was considered normal 
during a March 1998 VA examination.  Flexion of the cervical 
spine was to 45 degrees on March 1999 VA examination, and to 
40 degrees on January 2006 VA examination.  Based on these 
results, the Board finds that the limitation of motion of the 
cervical spine is no more than slight, in nature.  There is 
no evidence of moderate limitation of motion of the cervical 
spine to warrant a higher evaluation.  

Under the current criteria, an evaluation in excess of 10 
percent is also not warranted for the veteran's cervical 
spine disability, as flexion of the veteran's cervical spine 
is greater than 30 degrees.  While there is evidence of 
muscle spasm, as well as a "loss of lordosis," there is no 
evidence of reversed lordosis.  Accordingly, an evaluation in 
excess of 10 percent for service-connected cervical spine 
disability is not warranted under either the former or 
current criteria.

The Board acknowledges the evidence of additional limitation 
following repetitive use and during flareups.  
Notwithstanding, strength, reflexes, and sensation are intact 
in the upper extremities, and there is no evidence of 
atrophy.  There is also evidence of muscle spasm in the 
spine, but the veteran does not have any trigger points.  
Consequently, the Board does not find objective pathology 
creating functional impairment that would warrant an 
evaluation greater than 10 percent.


Disc Disease

X-rays taken during the April 2003 VA examination showed 
degenerative disc disease of the thoracic and lumbar spine.  
At that time, the veteran primarily complained of low back 
pain.  It was noted that bedrest had not been prescribed to 
the veteran in the prior year.  The April 2005 VA examiner 
noted that x-rays showed considerable disc disease of the 
lower thoracic and upper lumbar spine.  During his April 2005 
VA examination, the veteran indicated that he had not had 
episodes in the prior year which confined him to the bed for 
two to three days.  On January 2006 VA examination, there was 
x-ray evidence of degenerative disc disease of the cervical 
spine.  The veteran complained of one to two flareups per 
month.  The April 2005 and January 2006 VA examiners 
indicated that the veteran's disc disease of the entire spine 
is related to service.  

Even considering the veteran's most recent complaints of a 
flareup one to two times per month, the objective evidence 
does not show that the veteran's disc disease of the spine 
results in incapacitating episodes totaling at least 6 weeks 
during the past 12 months requiring bedrest by a physician.  
Thus, higher evaluations are not warranted based on the 
frequency of incapacitating episodes under Diagnostic Code 
5243.

Under the General Rating Formula, objective neurologic 
abnormalities are evaluated separately.  Although the veteran 
currently has disc disease of the entire spine, there is no 
evidence of neurological deficits associated with such disc 
disease.  On April 2003, April 2005, and January 2006 VA 
examinations, there was no objective evidence of focal 
strength deficits, atrophy, or deformity of the upper and 
lower extremities.  Sensation to light touch was intact, and 
the veteran's reflexes were normal.  Thus, separate 
evaluations for neurological abnormality are not appropriate. 

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no provision 
upon which to assign higher ratings.  As the preponderance of 
the evidence is against the claims for higher evaluations, 
the benefit-of- the-doubt doctrine does not apply; therefore, 
increased rating claims for service-connected lumbar, 
thoracic, and cervical spine disabilities must be denied.  
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board has also considered whether the veteran is entitled 
to staged ratings.  See Fenderson, supra.  However, at no 
time during the pendency of this appeal has the DJD of the 
thoracolumbar or cervical spine warranted a higher rating.  
As such, staged ratings are not warranted.

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2005).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards.  The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  In this case, the 
evidence of record does not indicate the veteran is 
frequently hospitalized for his service-connected lumbar, 
thoracic, and cervical spine disabilities.  During his most 
recent VA examination, the veteran reported missing one to 
days of work per month during flareups.  Nevertheless, the 
Board finds that there is no indication that the veteran's 
spine disabilities have caused marked interference with 
employment.  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action.  
VAOPGCPREC 6-96 (1996).


ORDER

An initial evaluation in excess of 40 percent for DJD of the 
lumbar spine is denied.

An initial evaluation in excess of 10 percent for DJD of the 
thoracic spine is denied.

An initial evaluation in excess of 10 percent for DJD of the 
cervical spine is denied.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


